         Case 1:20-mj-00216-GMH Document 1-1 Filed 10/26/20 Page 1 of 2



                                   STATEMENT OF FACTS

        On Sunday, October 25, 2020, at approximately 6:35 pm, Officers were on patrol in the
area of 800 Barnaby Street, SE, Washington, DC. They walked up to an apartment building with
a clear open exterior door and observed an individual, later identified as the defendant, Deon
Dozier, standing on the stairs with his back to the door. Standing outside the exterior door was
another male who began to walk away as the officers approached. The defendant did not see the
officers walking up behind him. As they walked up, the defendant was bent over placing items on
a digital scale that was resting on the stairs. Officer Tejada walked into the vestibule of the
building and stood behind the defendant and said “what’s up big man.” Officer Tejada could see
that the item being placed on the scale was a green leafy substance consistent with marijuana. The
defendant turned around, looked at the officer, and said “oh you scared the shit out of me.” The
defendant then took off running up the stairs and into apartment #303 throwing the scale and green
leafy matter onto the ground as he ran.

        Before the defendant could shut the apartment door, officers were able to follow him and
detain him. While they were in the process of detaining the defendant, he reached toward his groin
area. Officers conducted a protective pat down and felt a firearm in the defendant’s groin area. A
thorough search of the defendant was conducted and officers found the firearm as well as seventy-
six (76) zips of a tan substance that field tested positive for fentanyl, thirty-three (33) zips of a
white rock like substance that field tested positive for crack cocaine, two (2) grams of suspected
ecstasy.

        The firearm was processed and was identified as a Smith and Wesson .40 caliber firearm,
model SW40UE, Serial Number RAY4483. There was one (1) round in the chamber and thirteen
(13) rounds in the magazine. There are no firearm or ammunition manufacturers in the District of
Columbia. Therefore, the firearm in this case would have traveled in interstate commerce.

       A criminal history check of Defendant Dozier through the National Crime Information
Center (NCIC) confirmed that the defendant has a prior felony conviction for Attempt to Commit
Robbery and Carrying a Pistol without a License in the Superior Court for the District of Columbia,
case number 2012 CF3 004232. The defendant was sentenced to twenty-four (24) months for each
charge. Additionally, the defendant has a prior felony conviction for Unlawful Possession of a
Firearm in the Superior Court for the District of Columbia, case number 2015 CF2 012869. The
defendant was sentenced on Unlawful Possession of a Firearm to forty-two (42) months.
Additionally, the defendant was convicted of Felon in Possession of a Firearm in Superior Court
case number 2009 CF2 12733. He was sentenced on that charge to twenty-four (24) months
incarceration.
         Case 1:20-mj-00216-GMH Document 1-1 Filed 10/26/20 Page 2 of 2



         The defendant was convicted of Transporting a Handgun in Prince George’s County,
Maryland case number CT072543B. The defendant was sentenced to three (3) years incarceration.
Finally, the defendant was convicted of Third Degree Burglary and Unauthorized Use of a Vehicle
in Prince George’s County, Maryland in case number CT071592X. The defendant was sentenced
to five (5) years for Third Degree Burglary and four (4) years for UUV. Therefore, the defendant
was aware at the time of his arrest in this case that he had a prior conviction for a crime punishable
by more than one year.




                                               _________________________________
                                               OFFICER MARK MINZAK
                                               METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this 26th day of October, 2020.                              G. Michael Harvey
                                                                        2020.10.26
                                                                        12:28:20 -04'00'
                                                      ___________________________________
                                                      G. MICHAEL HARVEY
                                                      U.S. MAGISTRATE JUDGE
